Exhibit 99.1 Table VI Description of Open Loans of Our Program and Prior Mortgage Programs (unaudited) NOT COVERED BY REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Three Year Summary of Loans Originated by Our Program and Prior Mortgage Programs. During the three-year period ending December 31, 2014, loans were made by our program and prior programs with investment objectives similar to ours. The following table provides a summary of the loans originated for the three-year period ending December31, 2014. The last column of the following chart reflects total outstanding loan balances on all loans for each prior program including those that originated prior to the three-year period ending December 31, 2014 ($ in thousands). Name of privately offered mortgage programs Estimated Total Amount of Loans Funded 01/01/12 to 12/31/14 Outstanding Loan Balances Originated 01/01/12 to 12/31/14 Total Outstanding Loans as of 12/31/14 RMI IV — RMI V — TOTAL — Name of publicly offered mortgage programs Estimated Total Amount of Loans Made 01/01/12 to 12/31/14 Outstanding Loan Balances Originated 01/01/12 to 12/31/14 Total Outstanding Loans as of 12/31/14 RMI VI RMI VII RMI VIII RMI IX TOTAL A further breakdown ofthe loan balance outstanding at December 31, 2014 according to the type of deed of trust, the California County location of the property securing the loans, and the type of property securing the loan is provided below ($ in thousands). For Prior Privately Offered Mortgage Programs: RMI IV RMI V Lien Position First Trust Deeds $ $ Second Trust Deeds — — Third Trust Deeds — Total $ $ County Alameda $ $ Riverside — Santa Clara — El Dorado — Los Angeles — Mariposa — 84 Total $ $ Type of Property Single Family (1-4 units) $ $ Multi Family — — Commercial Total $ $ A further breakdown of the loan balance outstanding at December 31, 2014 according to the type of deed of trust, the California County location of the property securing the loans, and the type of property securing the loan is provided below ($ in thousands). For Our Program and Prior Publicly Offered Mortgage Programs: RMI VI RMI VII RMI VIII RMI IX Lien Position First Trust Deeds $ Second Trust Deeds Third Trust Deeds — — Total $ County Alameda $ Butte — 79 — Calaveras — — — Contra Costa El Dorado — — — Kern — — — Los Angeles Marin — — — Monterey Nevada — Napa — — — Orange — — Placer — Riverside — 97 — Sacramento — — — San Benito — — 96 — San Bernardino — San Diego — — 66 San Francisco San Joaquin — — — San Mateo — — Santa Clara Santa Cruz — Shasta — — — Solano — — Sonoma — — — 67 Ventura — — — Yolo — — — Total $ Type of Property Single Family (1-4 units) $ Multi Family — Commercial Total $ $ $ $
